ACCEPTED
                                                                                               01-15-00326-CV
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                          10/2/2015 4:56:16 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

                                  No. 01-15-00326-CV

                                                                              FILED IN
                           IN THE COURT OF APPEALS                     1st COURT OF APPEALS
                            FIRST DISTRICT OF TEXAS                        HOUSTON, TEXAS
                                HOUSTON, TEXAS                         10/2/2015 4:56:16 PM
                                                                       CHRISTOPHER A. PRINE
                                                                               Clerk
 DON ABBOTT HOLMES, GAYLE EISLER HOLMES, and the COMMUNITY PROPERTY
        ESTATE OF DON ABBOTT HOLMES and GALE EISLER HOLMES,

                                          V.

                             JETALL COMPANIES, INC.


                    On Appeal from the 127th Judicial District Court
                                Harris County, Texas



                APPELLEE’S SECOND MOTION TO EXTEND TIME



                                        Lee Keller King
                                        Texas Bar No. 00792016
                                        2500 West Loop South
                                        Suite 255
                                        Houston, Texas 77027
                                        (713) 789-7654
                                        (713) 789-3331 fax
                                        Lee.k@jetallcompanies.com

                                        Attorney for Appellee




Appellee’s 2nd Motion to Extend
Time to File Appellee’s Brief                                                      Page 1
                      APPELLEE’S SECOND MOTION TO EXTEND TIME


        Appellee, Jetall Companies, Inc., asks the Court to extend the time to file its Appellee’s

Brief, and would show as follows.

                                          A. Introduction

        1.      Appellants are Don Abbott Holmes, Gayle Eisler Holmes, and The Community

Property Estate Of Don Abbott Holmes and Gale Eisler Holmes. Appellee is Jetall Companies,

Inc.

        2.      This motion is filed before the deadline for Appellee to file its Appellee’s Brief.

        3.      Counsel for Appellants has agreed to the granting of the relief sought in this motion.

                                   B. Argument & Authorities

        4.      The Court may grant an extension of time under the authority of Rule 38.6(d) of

the Texas Rules of Appellate Procedure.

        5.      The deadline to file Appellee’s Brief is October 9, 2015 and this motion is filed

prior to that date.

        6.      Appellee requests an additional 30 days to file its Appellee’s Brief, extending the

time until Monday, November 9, 2015.

        7.      This is the second motion to extend the time to file Appellee’s Brief.

        8.      The Court has previously granted a 30-day extension to file their Appellants’ Brief.

        9.      Appellee needs additional time to file Appellee’s Brief because of difficulties in

obtaining qualified appellate counsel and because overseas travel on urgent personal business has

caused Appellee’s decision maker to be unavailable for periods of time and therefore unable to

retain appellate counsel.




Appellee’s 2nd Motion to Extend
Time to File Appellee’s Brief                                                                Page 2
                                          C. Conclusion

        10.    Appellee has shown that Appellants are agreed to the granting of this motion, the

Court has the authority to grant Appellee an extension, and there is good cause to grant the

requested extension.

                                            D. Prayer

        11.    For these reasons, Appellee asks the Court to grant an extension of time to file

Appellee’s Brief until November 9, 2015.



                                              /s/Lee Keller King
                                              Texas Bar No. 00792016
                                              2500 West Loop South
                                              Suite 255
                                              Houston, Texas 77027
                                              (713) 789-7654
                                              (713) 789-3331 fax
                                              Lee.k@jetallcompanies.com

                                              Attorney for Appellee


                              CERTIFICATE OF CONFERENCE

        I certify that I conferred with Mr. Martin J. Siegel, counsel for Appellants, by telephone on

October 1, 2015, and he has agreed and is unopposed to the forgoing Appellee’s Motion to Extend

Time.


                                                      /s/ Lee Keller King




Appellee’s 2nd Motion to Extend
Time to File Appellee’s Brief                                                               Page 3
                                CERTIFICATE OF SERVICE

       I hereby certify that I served a copy of the forgoing motion on all counsel of record, as

listed below, via electronic service on October 2, 2015.



                                                     /s/ Lee Keller King



   Martin J. Siegel
   Texas State Bar No. 18342125
   LAW OFFICES OF MARTIN J. SIEGEL, P.C.
   Bank of America Center
   700 Louisiana Street, Suite 2300
   Houston, TX 77002
   Tel.: (281) 772-4568
   Martin@siegelfirm.com

   Geoffrey Berg
   Texas Bar No. 00793330
   BERG FELDMAN JOHNSON
   BELL, LLP
   4203 Montrose Blvd., Suite 150
   Houston, Texas 77006
   Tel.: (713) 526-0200
   Gberg@bfjblaw.com




Appellee’s 2nd Motion to Extend
Time to File Appellee’s Brief                                                              Page 4